Citation Nr: 0320508	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  00-04 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for a left eye disorder, 
other than choroidal rupture with macular scar, to include 
loss of vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


REMAND

On September 21, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  After all records in paragraph (1) 
have been obtained, if any, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA special ophthalmologic 
examination by an ophthalmologist or 
other appropriate medical specialist, 
including on a fee basis if necessary, 
for the purpose of determining the 
nature, extent and etiology of any left 
eye disorder(s), other than choroidal 
rupture with macular scar, to include 
loss of vision that may be present.  The 
claims file and a separate copy of this 
development memo must be made available 
to and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  All indicated tests and 
studies must be undertaken.

(Note: Service connection has been 
established for choroidal rupture with 
macular scar of the left eye due to 
combat injury in service in 1951.  The 
veteran denies reporting a preservice 
history of a left eye injury with loss of 
vision to a medical examiner in June 
1957.  Rather, the veteran claims that he 
reported injuring his left eye in combat 
in 1951 and such history was 
misinterpreted by the examiner.  There is 
no medical evidence showing treatment 
prior to service for a left eye injury.)

Following a comprehensive review of the 
record the examiner should comment as to 
whether any left eye disorder(s) found on 
examination, other than a choroidal 
rupture with macular scar, to include 
loss of vision is/are at least as likely 
as not causally related to the veteran's 
active service, including a claimed 
combat injury to the left eye in 1951 as 
opposed to intercurrent postservice 
etiology, or if pre-existing service 
was/were aggravated thereby.  

The medical specialist must be requested 
to express an opinion as to whether left 
eye disorder(s) found on examination 
is/are secondary to the service-connected 
choroidal rupture with macular scar.  If 
no direct relationship is determined to 
exist, the examiner must express an 
opinion as to whether the service-
connected choroidal rupture with macular 
scar aggravates any left eye disorder(s) 
found on examination.  If such 
aggravation is determined to exist, the 
examiner must address the following 
medical issues:

(a) The baseline manifestations which are 
due to the effects of any left eye 
disorder(s) found on examination;

(b) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to service-connected 
choroidal rupture with macular scar, 
based on medical considerations; and

(c) The medical considerations supporting 
an opinion that increased manifestations 
of any left eye disorder(s) found on 
examination is/are proximately due to the 
service-connected choroidal rupture with 
macular scar.

The examiner should provide the rationale 
for any conclusions reached in a 
typewritten report.  If the examiner 
cannot provide an opinion as to 
causation, without resort to speculation, 
he or she should so state. 

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





